Citation Nr: 0900661	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  00-17 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for disorders of the neck, 
legs, shoulders, and arms, claimed as secondary to service-
connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1986 to March 
1993.  His DD Form 214 shows service in Southwest Asia from 
December 1990 to May 1991.  He was born in 1961.

The appeal was brought to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO). 

In March 2004, a Travel Board hearing was held before a 
Veterans Law Judge, and the case was remanded by the Board in 
July 2004. 

In a decision in November 2006, the Board denied entitlement 
to service connection for a psychiatric disorder, to include 
its being claimed as due to undiagnosed illness; for sleep 
disorder claimed as due to undiagnosed illness; for attention 
deficit disorder (ADD) as due to undiagnosed illness; for a 
speech disorder as due to undiagnosed illness; for memory 
loss as due to undiagnosed illness; for headaches as due to 
undiagnosed illness; for sinus problems as due to undiagnosed 
illness; for respiratory problems as due to undiagnosed 
illness; and for ulcers, irritable bowel syndrome, diarrhea, 
and abdominal pain as due to undiagnosed illness.  The Board 
granted service connection for dyspepsia, and remanded the 
issues shown on the front page of the present decision for 
further development.

The veteran has service connection in effect for lumbar spine 
myofascial strain with degenerative changes, for which a 40 
percent rating is assigned, effective from June 1998.  A 
noncompensable rating has been in effect for the now service-
connected dyspepsia, effective from September 1994. 

The circumstances of how the current appellate issue came on 
appeal, including the veteran's initial withdrawal of 
multiple issues and then reinstatement of several including 
the issues herein, were discussed at length in the 2006 Board 
decision.  

Since the 2006 decision, the Veterans Law Judge who presided 
at the hearing and issued that decision has retired.  The 
veteran was asked to specifically respond in a timely manner 
as to whether he wished to testify at another hearing.  He 
did not respond within the time frame provided.


FINDING OF FACT

The competent and probative evidence is against a finding 
that the veteran has disorders of the neck, legs, shoulders, 
and/or arms which are proximately due to or the result of the 
veteran's service-connected back disability, on either a 
causation or aggravation basis.


CONCLUSION OF LAW

The veteran's claimed disorders of the neck, legs, shoulders, 
and/or arms were not incurred in or aggravated by service and 
are not due to, the result of, or aggravated by the veteran's 
service-connected back disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
which is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2008).  This notice must 
be provided prior to an initial decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

After the veteran filed his initial claim, he thereafter 
received repeated notices which informed him of all pertinent 
requirements for supporting his claim.  As noted above, the 
case has been remanded by the Board, during which time 
further discussion took place as to what was required to 
support his claim.  He also received notice of the elements 
pertinent to the assignment of effective dates and disability 
ratings.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 
(2006).  The Board finds that the content of letters and 
other communications complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Any other defect with respect to timing was 
harmless error, including with respect to Dingess, as to 
which the RO provided notice in a December 2006 letter.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence, after which additional 
information was obtained and entered into the record.  The 
purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is not shown that there is any prejudice due to a lack of 
proper VA notice or assistance.  In addition, the veteran 
received a complete readjudication of his claim in the June 
2008 SSOC (mailed to him in July 2008).

Development has taken place in this case, and the veteran has 
demonstrated full knowledge of, and has acted upon the 
information and evidence required to substantiate the pending 
claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was convinced that the appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim).  
Related notification requirements have been fulfilled.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
again for yet more development as to the issue.  That action 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 11131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain diseases, such as arthritis, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Any increase in severity of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected 
condition, will be service connected.  However, VA will not 
concede that a non-service-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the non-service-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the non-service-connected disease or 
injury.  The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006), now codified at 38 C.F.R. § 3.310(b) 
(2008).  To whatever extent the revised regulation may be 
more restrictive than the previous one, the Board will afford 
the veteran review under both the old and new versions, see 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions.  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify").  The Court has held that "where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required . . 
. ."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Also, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Following the point 
at which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
the evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000).

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102.  See 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from a disability was 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that prisoner of war 
experience "could have" precipitated disability found too 
speculative).  The Court has held that such statements 
indicate a possibility, but not a probability, of a nexus.  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(physician's comment couched in terms of "may or may not" 
was held to be speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (favorable evidence which does little 
more than suggest possibility of in-service causation is 
insufficient to establish service connection); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran "may" have had pertinent symptoms also implied 
"may or may not" and was deemed speculative).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If, however, 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, supra, at 1365.

Similarly, it is well established that, while someone who is 
a layperson is not considered capable of opining on matters 
requiring medical knowledge, he/she is permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Pertinent Factual Background and Analysis

Extensive prior evaluative clinical materials are in the file 
for comparative purposes.  The veteran injured his low back 
in service.  In-service treatment records and an examination 
in late 1992 show complaints of low back pain and some 
radiation of pain into the left shoulder and legs.  The back 
was the only disability mentioned on his initial VA claim in 
1994.

On VA examination in 1994, the veteran said that he had joint 
pain, specifically involving the shoulders and legs.  
Clinical findings were essentially normal except for some 
subjective mid-thigh numbness.  He had no redness, stiffness, 
crepitus, inflammation, muscle tenderness, or spasms, and 
there was no loss of sensation.  Hip X-rays were normal.

He has been seen as a VA outpatient for back pain.  In 
September and October 1996 he said he had joint pain and an 
associated burning sensation in his leg.  VA orthopedic 
examination in September 1998 pertained to his back, without 
evidence of any joint problems. On a mental health evaluation 
in 1999, he was found to have non-organic right body 
anesthesia.  

On another VA orthopedic evaluation in June 1999, he said his 
back pain had now extended into his neck and legs.  Testing 
at that time showed no sign of radiculopathy.

On an orthopedic evaluation undertaken for VA in March 2001, 
he primarily complained of low back pain.  On examination, he 
had muscle spasm, painful motion, weakness, and tenderness to 
palpation.  He performed bilateral straight leg raising in 
both lower extremities, and was noted to have decreased motor 
strength in the legs. 

Pursuant to the Board's 2004 remand, the veteran underwent a 
special VA examination to determine the nature of his current 
disabilities involving the neck, legs, shoulders, and arms 
and their relationship, if any, to his service-connected low 
back disability.  The extensive and detailed report of the 
evaluation, undertaken in April 2008, is of record.  As to 
recent employment, the veteran had worked as a medical clerk 
with VA from 1998 to 2001; as a clerk with the Immigration 
Department from 2001 to 2003; as a VA medical clerk from 
January to June 2003; as a school bus driver from 2003 to 
2007; and currently as a retail clerk.

The clinical findings including ranges of motion, etc., are 
all recorded in detail.  With regard to claimed neck, 
shoulder, leg, and arm complaints, the examiner concluded 
that none of them was either of service origin or due to an 
undiagnosed illness.  The veteran was noted to have worked 
with a computer keyboard since service, and it was thought 
that this activity might be, in part, the cause of his arm, 
shoulder, and neck complaints.  He was noted to have a great 
deal of somatization involved in all areas.  X-rays of the 
complained-of areas of his body showed normal findings, 
except for the mild arthritis in the lumbar spine and minimal 
narrowing of C-5/C-6.

With specific regard to the lower extremities, the examiner 
noted essentially normal examination findings in the knees 
and hips, despite the veteran's complaints of pain.  The 
examiner then stated, "The ONLY complaint which MAY be 
related to his low back condition is that of "leg" pain.  
Pain in the posterior thighs is as likely as not PARTIALLY 
related to tight lumbar spine, and hip muscles.  However, the 
posterior leg pain is also, in part, related to tight 
hamstrings, a condition unrelated to his low back condition.  
Lastly, there appears to be a great deal of somatization, 
undoubtedly directly related the veteran's ongoing depression 
which he has been, and remains, under treatment for.  
(Emphasis in original.)

In summary, in assessing the veteran's multiple joint 
complaints, the aggregate evidence, including the medical 
expert opinion now of record, is against finding that the 
veteran has any specific disorder of his neck, legs, 
shoulders, or arms which is directly related to his active 
military service or is a secondary result of his service-
connected low back disability, either on a causation or 
aggravation basis.  He has been shown to manifest a decided 
functional overlay as to these symptoms, but is not service-
connected for mental health disability.  The evidence in that 
regard is not in balance, and a reasonable doubt is not 
raised to be resolved in his favor.  

In fact, the medical evidence shows no diagnosed disability 
in any of the joints discussed in this decision.  The courts 
have made it clear that, absent proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The Board recognizes that 
the Court of Appeals for Veterans Claims has also held that 
the presence of a chronic disability at any time during the 
claim process can justify a grant of service connection, even 
where the most recent diagnosis is negative.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, 
the overall evidence of record fails to support a diagnosis 
of the claimed disorders, that holding is inapplicable.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
disorders of the neck, legs, shoulders, and arms, on the 
basis that they are secondary to his service-connected low 
back disability, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Ortiz, supra; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for disorders of the neck, legs, 
shoulders, and arms, claimed as secondary to service 
connected low back disability, is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


